                 Case 1:18-cr-00013 Document 363 Filed 08/24/20 Page 1 of 1

                                                                                          FILED
                                                                                            Clerk
                                                                                        District Court
                                                                                       AUG 24
                                                                                           25 2020
                                                                               for the Northern Mariana Islands
                                                                               By________________________
                                                                                         (Deputy Clerk)
1
                                 IN THE UNITED STATES DISTRICT COURT
2                                FOR THE NORTHERN MARIANA ISLANDS

3

4    UNITED STATES OF AMERICA,
                                                                      Case 1:18-cr-00013
5                                     Plaintiff,
                            v.
6
                                                                      ORDER
     EFRAIM M. ATALIG and EVELYN ATALIG,
7

8
                                     Defendant.

9

10

11          Pursuant to 28 U.S.C. § 1871(b)(2), it is hereby ordered that the empaneled jurors in the trial

12   of this case, having served more than 10 days, shall receive an additional $10.00 per day in excess of

13   ten days on which their attendance was required.

14          Dated this 24th day of August 2020.

15

16                                                 Ramona V. Manglona
                                                   Chief Judge
17

18

19

20

21

22

23

24                                                      1
